Case 8:19-cv-02566-MSS-SPF Document 10 Filed 12/06/19 Page 1 of 2 PagelD 32

- 6 -LD
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 20°3072-5 ary
TAMPA DIVISION well 3G
CLEAN, US Yio ee ee
jan s Actin) LOus
MpC TS be aye wee wid:

SANES Chons ¥ Paqn ToN\LES

Plaintiff
CASE NUMBER: 8:/9-CV- 09.5 64-MSS- SPF

Vv.

VASOL GNA ATS es ZIG REA Can Fox AUTO SAIES
Defendant

MeTTon To SCT ASIDE OGFAYLT on PEFALLT TOOGEMENY
TL. Cepia TASH @vesT TAA THE COW EATEN Ar |
nae To SET ASTOE THE DEFAULT CATERED AGAINST ine AnD
THAD LT BE GTVEN THE OFPEATVNETTY To PAESE®ST MY View S |

. —_ -” Cc.
Tue count SUD CONS PECAISE. _
4 T BECATRE AWARE OF THIS WEFALLT on 2 Jos-[ 2019.
2. — gto Not AASWer or ARPPCAN AT THE HEANING BE CANSE
s ConFISEO TRE OATES
71 —ulis7Y THESE ME THE
acm aM GINGA FRE OffoNn) ult v7 r ne
3. TF cee CS ANDO AAP UMmeNS THAD EZ Wovwr.d Le -
OL THE Gounis ABOWT. 2 el 1oea
Anes Leeds ANO PEDRO TOULES ANE EROGOEN OEM

TA
CONTIMACTONS .
dk Céi vi iY RGSS Spo Pip Ppurem in OF Silas aeQeNe rage vrs 2
MALS 1/9 THE PENSom LTSIKO SELow ow ee MRRREO Ano
rc

rz folio.

sae Pari? aryonNey. AYE T Lee
p.5 BOX AT? b

giianoon, CL 3359

Ure OU LECLAW .com

 

LT uN
opt 79 THe TNS

orton Ano TRAT ge PUATSA MEN 8 FoR YN
A ERL & TATE OY ze itLyecs ec NeS Ane amer(asonrens
jz|e)\A ( LZ.
par eh FcrAne & RESPOAPENT

PrEMEO NAC, CATALIN RASIL
FEY Tah, SEIS

AoOnKS S’, 3654 NIZeSs
Cox NUEABER | 1d - GBB ISS®
Cai v. Cas masi(A) CANA OALES.

—_————
